Exhibit 10.2

 

REGISTRATION RIGHTS AGREEMENT

 

This Registration Rights Agreement (this “Agreement”) is made and entered into
as of [_______________], 2018 by and among NeuroOne Medical Technologies
Corporation, a Delaware corporation (the “Company”), each of the persons who
have executed counterpart signature pages hereto (each a “Purchaser” and
collectively, the “Purchasers”) and persons or entities identified on Schedule 1
hereto holding Broker Warrants (each a “Broker” and collectively, the
“Brokers”).

 

WHEREAS, the Company has agreed to enter into a registration rights agreement
with each of the Purchasers to the Offering who purchased Units pursuant to a
subscription agreement (the “Subscription Agreement”), granting such Purchasers
certain registration rights with respect to the Shares.

 

WHEREAS, the Company has agreed to enter into a registration rights agreement
with each person or entity holding Broker Warrants, granting such Brokers
registration rights with respect to the shares of Common Stock issuable to such
Brokers upon the exercise of the Brokers Warrants (the “Broker Shares”).

 

Capitalized terms used but not defined herein shall have the meanings ascribed
to such terms in the Subscription Agreement.

 

1. Definitions.

 

“Affiliate” means, with respect to any person, any other person which directly
or indirectly controls, is controlled by, or is under common control with, such
person.

 

“Commission” means the Securities and Exchange Commission.

 

“Common Stock” means the common stock of the Company, par value $0.001 per
share.

 

“Effectiveness Date” means, with respect to the Registration Statement required
to be filed hereunder, the 180th calendar day following the final closing of the
Offering; provided, however, that in the event the Company is notified by the
Commission that one or more of the above Registration Statements will not be
reviewed or is no longer subject to further review and comments, the
Effectiveness Date as to such Registration Statement shall be the tenth (10th)
Trading Day following the date on which the Company is so notified if such date
precedes the dates otherwise required above, provided, further, if such
Effectiveness Date falls on a day that is not a Trading Day, then the
Effectiveness Date shall be the next succeeding Trading Day.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

 

“Filing Date” means, with respect to the Registration Statement required
hereunder, the 75th calendar day following the final closing of the Offering,
provided, further, if such Filing Date falls on a Saturday, Sunday or other day
that the Commission is closed for business, then the Filing Date shall be the
next succeeding Trading Day on which the Commission is open for business.

 

“FINRA” means the Financial Industry Regulatory Authority, Inc.

 

“Holder” or “Holders” means the holder or holders, as the case may be, from time
to time of Registrable Securities.

 



 

 

 

“Prospectus” means the prospectus included in a Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated by the Commission pursuant to
the Securities Act), as amended or supplemented by any prospectus supplement,
with respect to the terms of the offering of any portion of the Registrable
Securities covered by a Registration Statement, and all other amendments and
supplements to the Prospectus, including post-effective amendments, and all
material incorporated by reference or deemed to be incorporated by reference in
such Prospectus.

 

“Purchaser” or “Purchasers” has the meaning set forth in the Preamble.

 

“Registrable Securities” means, as of any date of determination: all of the (a)
Shares, (b) Warrant Shares, (c) Broker Warrant Shares and (d) any securities
issued or then issuable upon any stock split, dividend or other distribution,
recapitalization or similar event with respect to the foregoing; provided, that
the Holder has completed and delivered to the Company a Selling Stockholder
Questionnaire; and provided, further, such Holder’s Shares and Warrant Shares
shall cease to be Registrable Securities (and the Company shall not be required
to maintain the effectiveness of any, or file another, Registration Statement
hereunder with respect thereto) upon the earliest to occur of the following: (a)
a Registration Statement with respect to the sale of such Registrable Securities
is declared effective by the Commission under the Securities Act and such
Registrable Securities have been disposed of by the Holder in accordance with
such effective Registration Statement, (b) such Registrable Securities are sold
in accordance with Rule 144 promulgated by the Commission pursuant to the
Securities Act, or (c) such securities become eligible for resale by the Holder
under Rule 144 without the requirement for the Company to be in compliance with
the current public information requirement thereunder and without volume or
manner-of-sale restrictions as set forth in a written opinion letter issued by
counsel to the Company to such effect, addressed, delivered and acceptable to
the Transfer Agent.

 

“Registration Statement” means any registration statement of the Company filed
under the Securities Act that covers the resale of any of the Registrable
Securities pursuant to Section 2(a), including amendments and supplements to any
such registration statement, including pre- and post-effective amendments, all
exhibits thereto, and all material incorporated by reference or deemed to be
incorporated by reference in any such registration statement.

 

“Rule 415” means Rule 415 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same purpose and effect as such Rule.

 

“Rule 424” means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same purpose and effect as such Rule.

 

“SEC Guidance” means (i) any publicly-available written or oral guidance of the
Commission staff, or any comments, requirements or requests of the Commission
staff and (ii) the Securities Act.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

 

“Shares” means the shares of Common Stock issued or issuable to the Purchasers
pursuant to the Subscription Agreement.

 



 2 

 

 

“Trading Day” means any day on which such national securities exchange, the OTC
Pink Market, the OTCQB Market or such other securities market or quotation
system, which at the time constitutes the principal securities market for the
Common Stock, is open for general trading of securities.

 

“Warrants” means the Warrants issued pursuant to the Subscription Agreement.

 

“Warrant Shares” means the shares of Common Stock issued or issuable upon
exercise of the Warrants.

 

2. Resale Shelf Registration.

 

(a) On or prior to the Filing Date, the Company shall prepare and file with the
Commission a Registration Statement (which shall be on Form S-1 or if permitted
in accordance with SEC Guidance and applicable rules, on Form S-3) covering the
resale of all of the Registrable Securities that are not already registered on
an existing and effective Registration Statement for an offering to be made on a
continuous basis pursuant to Rule 415 or, if Rule 415 is not available for
offers and sales of the Registrable Securities, by such other means of
distribution of Registrable Securities as the Holders may reasonably specify.
Subject to the terms of this Agreement, the Company shall use its commercially
reasonable efforts to cause a Registration Statement filed under this Agreement
to be declared effective by the Commission as soon as practical, but in any
event no later than the Effectiveness Date, and shall use its commercially
reasonable efforts to keep such Registration Statement continuously effective
under the Securities Act (or file and keep continuously effective one or more
replacement Registration Statements to register all Registrable Securities)
until the earlier of (i) such time as all Registrable Securities covered by such
Registration Statement have been publicly sold by Holders or (ii) the date that
all Registrable Securities covered by such Registration Statement may be sold by
non-affiliates without volume or manner-of-sale restrictions pursuant to Rule
144 and without the requirement for the Company to be in compliance with the
current public information requirement under Rule 144, as determined by the
counsel to the Company pursuant to a written opinion letter to such effect,
addressed and reasonably acceptable to the Transfer Agent (the “Effectiveness
Period”). The Company shall file a final Prospectus with the Commission as
required by Rule 424 with respect to each Registration Statement.

 

(b) Notwithstanding the registration obligations set forth in Section 2(a), if
the Commission informs the Company that all of the Registrable Securities
cannot, as a result of the application of Rule 415, be registered for resale as
a secondary offering on a single registration statement, the Company agrees to
promptly (i) inform each of the Holders thereof and use its commercially
reasonable efforts to file amendments to the Registration Statement as required
by the Commission and/or (ii) withdraw the Registration Statement and file one
or more new registration statements (together, the “New Registration
Statement”), in either case, covering the maximum number of Registrable
Securities permitted to be registered by the Commission, on such other form
available to register for resale the Registrable Securities as a secondary
offering; provided, however, that prior to filing such amendment or New
Registration Statement, the Company shall be obligated to use commercially
reasonable efforts to advocate with the Commission for the registration of all
of the Registrable Securities in accordance with the SEC Guidance, including
without limitation, the Compliance and Disclosure Interpretation 612.09 with
respect to the Securities Act Rule 415, dated January 26, 2009, compiled by the
Commission’s Division of Corporate Finance.

 

(c) Notwithstanding any other provision of this Agreement, if the Commission or
any SEC Guidance sets forth a limitation on the number of Registrable Securities
permitted to be registered on a particular Registration Statement as a secondary
offering, unless otherwise directed in writing by a Holder as to its Registrable
Securities, the number of Registrable Securities to be registered on such
Registration Statement will be reduced as follows: (i) first, by Registrable
Securities not acquired pursuant to a Subscription Agreement; (ii) second, by
Registrable Securities represented by Holders of Warrant Shares (applied, in the
case that some Warrant Shares may be registered, to such Holders on a pro rata
basis based on the number of unregistered Warrant Shares held by such Holders);
and (iii) third, by Registrable Securities represented by shares of Common Stock
issued in the Offering (applied, in the case that if some of such shares of
Common Stock may be registered, to the Holders on a pro rata basis based on the
number of unregistered shares held by such Holders).

 



 3 

 

 

(d) [RESERVED.]

 

(e) Holder agrees to furnish to the Company a completed Selling Stockholder
Questionnaire attached hereto as Exhibit A on the date hereof. Prior to the
first anticipated filing date of a Registration Statement for any registration
under this Agreement, the Company will notify Holder of the information the
Company requires from Holder other than the information contained in the Selling
Stockholder Questionnaire, if any, which shall be completed and delivered to the
Company promptly upon request and, in any event, within three (3) Trading Days
prior to the applicable anticipated filing date. Holder further agrees that it
shall not be entitled to be named as a selling stockholder in the Registration
Statement or use a Prospectus for offers and resales of Registrable Securities
at any time, unless Holder has returned to the Company a completed and signed
Selling Stockholder Questionnaire and a response to any requests for further
information in the time frame and as described in the previous sentence. Holder
acknowledges and agrees that the information in the Selling Stockholder
Questionnaire or request for further information as described in this Section
2(e) will be used by the Company in the preparation of the Registration
Statement and hereby consents to the inclusion of such information in the
Registration Statement.

 

(f) In its sole discretion, the Company may undertake to register the
Registrable Securities on Form S-3 after such form is available to the
Company, provided that the Company shall maintain the effectiveness of the
Registration Statement then in effect until such time as a Registration
Statement on Form S-3 covering the Registrable Securities has been declared by
the Commission to be or otherwise becomes effective. 

 

3. Registration Procedures. In connection with the Company’s registration
obligations hereunder, the Company shall:

 

(a) (i) Prepare and file with the Commission such amendments, including
post-effective amendments and supplements, to each Registration Statement and
the Prospectus used in connection therewith as may be necessary to keep such
Registration Statement continuously effective as to the applicable Registrable
Securities for the Effectiveness Period, (ii) cause the related Prospectus to be
amended or supplemented by any required Prospectus supplement (subject to the
terms of this Agreement), and, as so supplemented or amended, to be filed
pursuant to Rule 424, (iii) respond as promptly as reasonably practicable to any
comments received from the Commission with respect to each Registration
Statement or any amendment thereto, and (iv) during the Effectiveness Period,
comply with the provisions of the Securities Act and the Exchange Act with
respect to the disposition of all Registrable Securities covered by a
Registration Statement until such time as all of such Registrable Securities
shall have been disposed of (subject to the terms of this Agreement) in
accordance with the intended methods of disposition by the Holders thereof as
set forth in such Registration Statement as so amended or in such Prospectus as
so supplemented; provided, however, that each Holder shall be responsible for
the delivery of the Prospectus to the Persons to whom such Holder sells any of
the Shares or the Warrant Shares (including in accordance with Rule 172 under
the Securities Act), and Holder agrees to dispose of Registrable Securities in
compliance with applicable federal and state securities laws.

 



 4 

 

 

(b) Notify each Holder as promptly as reasonably practicable, but in no event
longer than seven (7) Trading Days after such event, (i) when the Registration
Statement has become effective, (ii) of any request by the Commission or any
other federal or state governmental authority for amendments or supplements to a
Registration Statement or Prospectus or for additional information that pertains
to the Holders as “Selling Stockholders” or the “Plan of Distribution”, (iii) of
the issuance by the Commission or any other federal or state governmental
authority of any stop order suspending the effectiveness of a Registration
Statement covering any or all of the Registrable Securities or the initiation of
any governmental action, litigation, hearing or other proceeding (“Proceedings”)
for that purpose, and (iv) of the receipt by the Company of any notification
with respect to the suspension of the qualification or exemption from
qualification of any of the Registrable Securities for sale in any jurisdiction,
or the initiation or threatening of any Proceeding for such purpose.

 

(c) Use commercially reasonable efforts to avoid the issuance of, or, if issued,
obtain the withdrawal of (i) any order stopping or suspending the effectiveness
of a Registration Statement, or (ii) any suspension of the qualification (or
exemption from qualification) of any of the Registrable Securities for sale in
any jurisdiction, as soon as practicable.

 

(d) Prior to any resale of Registrable Securities by a Holder, use its
commercially reasonable efforts to register or qualify or cooperate with the
selling Holders in connection with the registration or qualification (or
exemption from the Registration or qualification) of such Registrable Securities
for the resale by the Holder under the securities or Blue Sky laws of such
jurisdictions within the United States as any Holder reasonably requests in
writing, to keep each registration or qualification (or exemption therefrom)
effective during the Effectiveness Period and to do any and all other acts or
things reasonably necessary to enable the disposition in such jurisdictions of
the Registrable Securities covered by each Registration Statement; provided,
that the Company shall not be required to qualify generally to do business in
any jurisdiction where it is not then so qualified, subject the Company to any
material tax in any such jurisdiction where it is not then so subject or file a
general consent to service of process in any such jurisdiction.

 

(e) If requested by a Holder, cooperate with such Holder to facilitate the
preparation and delivery of certificates or book entry statements representing
Registrable Securities to be delivered to a transferee pursuant to a
Registration Statement, which certificates or book entry statements shall be
free, to the extent permitted by the Subscription Agreement and under law, of
all restrictive legends, and to enable such Registrable Securities to be in such
denominations and registered in such names as any such Holder may reasonably
request.

 

(f) [Reserved.]

 

(g) [Reserved.]

 

(h) [Reserved.]

 

(i) The Company may require each selling Holder to furnish to the Company a
certified statement as to (i) the number of shares of Common Stock beneficially
owned by such Holder and any Affiliate thereof, (ii) any FINRA affiliations,
(iii) any natural persons who have the power to vote or dispose of the Common
Stock and (iv) any other information as may be requested by the Commission,
FINRA or any state securities commission.

 

4. Registration Expenses. All fees and expenses incident to the Company’s
performance of or compliance with this Agreement by the Company shall be borne
by the Company whether or not any Registrable Securities are sold pursuant to a
Registration Statement. In no event however shall the Company be responsible for
any underwriting, broker or similar commissions of any Holder or any legal fees
or other costs of the Holders except for the Fee.

 



 5 

 

 

5. Indemnification.

 

(a) Indemnification by the Company. The Company shall, notwithstanding any
termination of this Agreement, indemnify and hold harmless each Holder, the
officers, directors, members, partners, agents, brokers (including brokers who
offer and sell Registrable Securities as principal as a result of a pledge or
any failure to perform under a margin call of Common Stock), investment advisors
and employees of each of them, each Person who controls any such Holder (within
the meaning of Section 15 of the Securities Act or Section 20 of the Exchange
Act) and the officers, directors, members, stockholders, partners, agents and
employees of each such controlling Person, to the fullest extent permitted by
applicable law, from and against any and all losses, claims, damages,
liabilities, costs (including, without limitation, reasonable attorneys’ fees)
and expenses (collectively, “Losses”), as incurred, arising out of or based upon
(1) any untrue or alleged untrue statement of a material fact contained in any
Registration Statement, any Prospectus or any form of prospectus or in any
amendment or supplement thereto, preliminary prospectus, free writing prospectus
(as defined in Rule 405 promulgated under the Securities Act), or arising out of
or relating to any omission or alleged omission to state a material fact
required to be stated therein or necessary to make the statements therein (in
the case of any Prospectus or supplement thereto, in light of the circumstances
under which they were made) not misleading or (2) any violation or alleged
violation by the Company of the Securities Act, the Exchange Act or any state
securities law, or any rule or regulation thereunder, in connection with the
performance of its obligations under this Agreement, except to the extent that
(i) such untrue statements or omissions are based solely upon information
regarding such Holder furnished in writing to the Company by such Holder for use
therein, or to the extent that such information relates to such Holder or such
Holder’s proposed method of distribution of Registrable Securities and was
reviewed and approved in writing by such Holder for use in a Registration
Statement, such Prospectus, preliminary prospectus, free writing prospectus, or
in any amendment or supplement thereto (it being understood that each Holder has
approved the contents of the Selling Stockholder Questionnaire for this
purpose), (ii) the use by a Holder of an outdated, defective or otherwise
unavailable Prospectus after the Company has notified the Holder in writing that
the Prospectus is outdated, defective or otherwise unavailable for use by such
Holder or (iii) to the extent that any such Losses arise out of the Holder’s (or
any other indemnified Person’s) failure to send or give a copy of the Prospectus
or supplement (as then amended or supplemented), if required, pursuant to Rule
172 under the Securities Act (or any successor rule) to the Persons asserting an
untrue statement or alleged untrue statement or omission or alleged omission at
or prior to the written confirmation of the sale of the Registrable Securities
to such Person if such statement or omission was corrected in such Prospectus or
supplement. The Company shall notify the Holders of the institution, threat or
assertion of any governmental action, litigation, hearing or other proceeding
arising from or in connection with the transactions contemplated by this
Agreement of which the Company is aware.

 

(b) Indemnification by Holders. Each Holder shall, severally and not jointly,
indemnify and hold harmless the Company, its directors, officers, agents,
stockholders, Affiliates, and employees, each Person who controls the Company
(within the meaning of Section 15 of the Securities Act and Section 20 of the
Exchange Act), and the directors, officers, partners, members, managers,
stockholders, agents or employees of such controlling Persons, to the fullest
extent permitted by applicable law, from and against all Losses, as incurred, to
the extent arising out of or based upon: (x) such Holder’s failure to comply
with any applicable prospectus delivery requirements of the Securities Act
through no fault of the Company or (y) any untrue or alleged untrue statement of
a material fact contained in any Registration Statement, any Prospectus,
preliminary prospectus, free writing prospectus, or in any amendment or
supplement thereto, or arising out of or relating to any omission or alleged
omission of a material fact required to be stated therein or necessary to make
the statements therein (in the case of any Prospectus or supplement thereto, in
light of the circumstances under which they were made) not misleading (i) to the
extent that such untrue statement or omission is based upon information
furnished by such Holder to the Company for inclusion in such Registration
Statement or such Prospectus or (ii) to the extent that such information relates
to such Holder’s proposed method of distribution of Registrable Securities and
was reviewed and approved by such Holder for use in a Registration Statement (it
being understood that the Holder has approved the contents of the Selling
Stockholder Questionnaire for this purpose), such Prospectus, preliminary
prospectus, free writing prospectus, or in any amendment or supplement thereto
or (iii) to the extent related to the use by such Holder of an outdated,
defective or otherwise unavailable Prospectus after the Company has notified the
Holder that the Prospectus is outdated, defective or otherwise unavailable for
use by such Holder.

 



 6 

 

 

(c) Conduct of Indemnification Proceedings. (i) If any Proceeding shall be
brought or asserted against any Person entitled to indemnity hereunder (an
“Indemnified Party”), such Indemnified Party shall promptly notify the Person
from whom indemnity is sought (the “Indemnifying Party”) in writing, and the
Indemnifying Party shall have the right to assume the defense thereof, including
the employment of counsel reasonably satisfactory to the Indemnified Party and
the payment of all reasonable fees and expenses incurred in connection with
defense thereof; provided, that the failure of any Indemnified Party to give
such notice shall not relieve the Indemnifying Party of its obligations or
liabilities pursuant to this Agreement, except (and only) to the extent that it
shall be finally determined by a court of competent jurisdiction (which
determination is not subject to appeal or further review) that such failure
shall have materially and adversely prejudiced the Indemnifying Party.

 

(ii) An Indemnified Party shall have the right to employ separate counsel in any
such Proceeding and to participate in the defense thereof, but the fees and
expenses of such counsel shall be at the expense of such Indemnified Party or
Parties unless: (1) the Indemnifying Party has agreed in writing to pay such
fees and expenses, (2) the Indemnifying Party shall have failed promptly to
assume the defense of such Proceeding and to employ counsel reasonably
satisfactory to such Indemnified Party in any such Proceeding, or (3) the named
parties to any such Proceeding (including any impleaded parties) include both
such Indemnified Party and the Indemnifying Party, and such Indemnified Party
shall have been advised by counsel that a material conflict of interest exists
if the same counsel were to represent such Indemnified Party and the
Indemnifying Party (in which case, if such Indemnified Party notifies the
Indemnifying Party in writing that it elects to employ separate counsel at the
expense of the Indemnifying Party, the Indemnifying Party shall not have the
right to assume the defense thereof and the reasonable fees and expenses of no
more than one separate counsel shall be at the expense of the Indemnifying
Party). The Indemnifying Party shall not be liable for any settlement of any
such Proceeding effected without its written consent, which consent shall not be
unreasonably withheld, delayed or conditioned. No Indemnifying Party shall,
without the prior written consent of the Indemnified Party, effect any
settlement of any pending Proceeding in respect of which any Indemnified Party
is a party, unless such settlement includes an unconditional release of such
Indemnified Party from all liability on claims that are the subject matter of
such Proceeding.

 

(iii) Subject to the terms of this Agreement, all reasonable fees and expenses
of the Indemnified Party (including reasonable fees and expenses to the extent
incurred in connection with investigating or preparing to defend such Proceeding
in a manner not inconsistent with this Section) shall be paid to the Indemnified
Party, as incurred, within ten (10) Trading Days of written notice thereof to
the Indemnifying Party; provided, that, the Indemnified Party shall promptly
reimburse the Indemnifying Party for that portion of such fees and expenses
applicable to such actions for which such Indemnified Party is finally
determined by a court of competent jurisdiction (which determination is not
subject to appeal or further review) not to be entitled to indemnification
hereunder.

 



 7 

 

 

(d) Contribution. (i) If a claim for indemnification under Section 5(a) or 5(b)
is unavailable to an Indemnified Party or insufficient to hold an Indemnified
Party harmless for any Losses, then each Indemnifying Party, in lieu of
indemnifying such Indemnified Party, shall contribute to the amount paid or
payable by such Indemnified Party as a result of such Losses, in such proportion
as is appropriate to reflect the relative fault of the Indemnifying Party and
Indemnified Party in connection with the actions, statements or omissions that
resulted in such Losses as well as any other relevant equitable considerations.
The relative fault of such Indemnifying Party and Indemnified Party shall be
determined by reference to, among other things, whether any action in question,
including any untrue or alleged untrue statement of a material fact or omission
or alleged omission of a material fact, has been taken or made by, or relates to
information supplied by, such Indemnifying Party or Indemnified Party, and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such action, statement or omission. The amount paid or
payable by a party as a result of any Losses shall be deemed to include, subject
to the limitations set forth in this Agreement, any reasonable attorneys’ or
other reasonable fees or expenses incurred by such party in connection with any
Proceeding to the extent such party would have been indemnified for such fees or
expenses if the indemnification provided for in this Section was available to
such party in accordance with its terms.

 

(ii) The parties hereto agree that it would not be just and equitable if
contribution pursuant to this Section 5(d) were determined by pro rata
allocation or by any other method of allocation that does not take into account
the equitable considerations referred to in the immediately preceding paragraph.
Notwithstanding the provisions of this Section 5(d), no contribution will be
made under circumstances where the maker of such contribution would not have
been required to indemnify the Indemnified Party under the fault standards set
forth in this Section 5. No person guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any Person who was not guilty of such fraudulent
misrepresentation.

 

(iii) The indemnity and contribution agreements contained in this Section are in
addition to any liability that the Indemnifying Parties may have to the
Indemnified Parties and are not in diminution or limitation of the
indemnification provisions under the Subscription Agreement.

 

6. Miscellaneous.

 

(a) Remedies. In the event of a breach by the Company or by Holder of any of its
obligations under this Agreement, Holder or the Company, as the case may be, in
addition to being entitled to exercise all rights granted by law and under this
Agreement, including recovery of damages, shall be entitled to specific
performance of its rights under this Agreement. Each of the Company and Holder
agrees that monetary damages would not provide adequate compensation for any
Losses incurred by reason of a breach by it of any of the provisions of this
Agreement and hereby further agrees that, in the event of any action for
specific performance in respect of such breach, it shall not assert or shall
waive the defense that a remedy at law would be adequate.

 

(b) Compliance. Holder covenants and agrees that it will comply with the
prospectus delivery requirements of the Securities Act as applicable to it
(unless an exemption therefrom is available) in connection with sales of
Registrable Securities pursuant to a Registration Statement and shall sell the
Registrable Securities only in accordance with a method of distribution
described in a Registration Statement.

 

(c) Discontinued Disposition. By its acquisition of Registrable Securities,
Holder agrees that, upon receipt of a notice from the Company of the occurrence
of any event that makes the Registration Statement outdated, defective or
otherwise unavailable, Holder will forthwith discontinue disposition of such
Registrable Securities under a Registration Statement until it is advised in
writing by the Company or an agent of the Company that the use of the applicable
Prospectus (as it may have been supplemented or amended) may be resumed. The
Company will use its commercially reasonable efforts to ensure that the use of
the Prospectus may be resumed as promptly as is practicable, and shall advise
Holder thereof as promptly as practicable.

 



 8 

 

 

(d) Piggy-Back Registrations. If, at any time during the Effectiveness Period,
there is not an effective Registration Statement covering all of the Registrable
Securities and the Company shall determine to prepare and file with the
Commission a registration statement relating to an offering for its own account
or the account of others under the Securities Act of any of its equity
securities, other than on Form S-4 or Form S-8 (each as promulgated under the
Securities Act) or their then equivalents relating to equity securities to be
issued solely in connection with any acquisition of any entity or business or
equity securities issuable in connection with the Company’s incentive, stock
option or other employee benefit plans, then the Company shall deliver to the
Holder a written notice of such determination and, if within five (5) Trading
Days after the date of the delivery of such notice, Holder shall so request in
writing, the Company shall include in such registration statement all or any
part of such Registrable Securities such Holder requests to be registered;
provided, however, that the Company shall not be required to register any
Registrable Securities pursuant to this Section 6(d) that are the subject of an
existing effective Registration Statement. The registration of the Registrable
Securities pursuant to this Section 6(d) shall not be considered the
satisfaction of the requirements of the Company pursuant to Sections 2 and 3 of
this Agreement, subject to Section 2(d).

 

(e) Addresses and Notices. Any and all notices or other communications or
deliveries required or permitted to be provided hereunder shall be in writing
and shall be deemed given and effective on the earliest of (a) the date of
transmission, if such notice or communication is delivered via e-mail
transmission or facsimile (provided the sender receives a machine-generated
confirmation of successful transmission) at the facsimile number specified in
this Section prior to 5:00 P.M., New York City time, on a business day, (b) the
next business day after the date of transmission, if such notice or
communication is delivered via facsimile at the facsimile number specified in
this Section on a day that is not a business day or later than 5:00 P.M., New
York City time, on any business day, (c) the business day following the date of
mailing, if sent by U.S. nationally recognized overnight courier service with
next day delivery specified, or (d) upon actual receipt by the party to whom
such notice is required to be given. The address for such notices and
communications shall be as follows:

 

  If to the Company to: NeuroOne Medical Technologies Corporation     10006
Liatris Lane     Eden Prairie, MN 55347     Telephone: (952) 237-7412    
Attention: David A. Rosa     Email: daver@neurooneinc.com         With copies
to: Honigman Miller Schwartz and Cohn LLP     650 Trade Centre Way     Suite 200
    Kalamazoo, MI 49002     Telephone No.: (269) 337-7702     Facsimile No.:
(269) 337-7703     Attention: Phillip D. Torrence     E-mail:
PTorrence@honigman.com         If to a Holder: As set forth on their signature
page hereto

 



 9 

 

 

(f) Titles and Captions. All Article and Section titles or captions in this
Agreement are for convenience only. They shall not be deemed part of this
Agreement and do not in any way define, limit, extend or describe the scope or
intent of any provisions hereof.

 

(g) Assignability. This Agreement shall inure to the benefit of and be binding
upon the successors and permitted assigns of each of the parties and shall inure
to the benefit of Holder. Nothing in this Agreement, express or implied, is
intended to confer upon any party other than the parties hereto or their
respective successors and assigns any rights, remedies, obligations, or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement. The Company may not assign its rights (except by merger or in
connection with another entity acquiring all or substantially all of the
Company’s assets) or obligations hereunder without the prior written consent of
all the Holders holding no less than a majority of the then outstanding
Registrable Securities. Holder may assign its respective rights hereunder in the
manner and to the Persons as permitted under the Subscription Agreement;
provided in each case that (i) the Holder agrees in writing with the transferee
or assignee to assign such rights and related obligations under this Agreement,
and for the transferee or assignee to assume such obligations, and a copy of
such agreement is furnished to the Company within a reasonable time after such
assignment, (ii) the Company is, within a reasonable time after such transfer or
assignment, furnished with written notice of the name and address of such
transferee or assignee and the securities with respect to which such
registration rights are being transferred or assigned, (iii) at or before the
time the Company received the written notice contemplated by clause (ii) of this
sentence, the transferee or assignee agrees in writing with the Company to be
bound by all of the provisions contained herein and (iv) the transferee is an
“accredited investor,” as that term is defined in Rule 501 of Regulation D.

 

(h) Applicable Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be determined in
accordance with the provisions of the Subscription Agreement.

 

(i) Amendments and Waivers. The provisions of this Agreement, including the
provisions of this sentence, may not be amended, modified or supplemented, or
waived unless the same shall be in writing and signed by the Company and Holders
holding no less than a majority of the then outstanding Registrable Securities,
in which case such amendment, modification, supplement or waiver shall be
binding on all Holders, provided that any party may give a waiver as to itself. 
Notwithstanding the foregoing,  a waiver or consent to depart from the
provisions hereof with respect to a matter that relates exclusively to the
rights of Holders and that does not directly or indirectly affect the rights of
other Holders may be given by Holders of all of the Registrable Securities to
which such waiver or consent relates; provided, however, that the provisions of
this sentence may not be amended, modified, or supplemented except in accordance
with the provisions of the immediately preceding sentence.

 

(j) Counterparts. This Agreement may be executed in one or more counterparts,
each of which will be deemed to be an original copy of this Agreement and all of
which, when taken together, will be deemed to constitute one and the same
agreement. In the event that any signature is delivered by facsimile
transmission or by e-mail delivery of a “.pdf” format data file, such signature
shall create a valid and binding obligation of the party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
facsimile or “.pdf” signature page were an original thereof.

 

(k) Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their good faith reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction.  It is hereby stipulated and declared
to be the intention of the parties that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 10 

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

  NEUROONE MEDICAL TECHNOLOGIES CORPORATION       By:                          
Name: David Rosa   Title:  

 



 11 

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

  NAME OF HOLDER       AUTHORIZED SIGNATORY         By:     Name:     Title:    
      ADDRESS         c/o:           Street:           City/State/Zip:          
Attention:           Tel:           Fax:           Email:  

 

 12 

 

 

Schedule 1

Brokers

[__________]

 

 13 

 

 

Exhibit A

Selling Stockholder Notice and Questionnaire

 

The undersigned holder of shares of the common stock, par value $0.001 per share
(the “Registrable Securities”) of NeuroOne Medical Technologies Corporation, a
Delaware corporation (the “Company”), issued pursuant to a certain Subscription
Agreement (the “Subscription Agreement”) understands that the Company intends to
file with the Securities and Exchange Commission (the “Commission”) a
registration statement (the “Registration Statement”) for the registration and
resale under Rule 415 of the Securities Act of 1933, as amended (the “Securities
Act”), of the Registrable Securities, in accordance with the terms of the
Subscription Agreement. A copy of the Subscription Agreement is available from
the Company upon request at the address set forth below. All capitalized terms
not otherwise defined herein shall have the meanings ascribed thereto in the
Subscription Agreement.

 

In order to sell or otherwise dispose of any Registrable Securities pursuant to
the Registration Statement, a holder of Registrable Securities generally will be
required to be named as a selling stockholder in the related prospectus or a
supplement thereto (as so supplemented, the “Prospectus”), deliver the
Prospectus to purchasers of Registrable Securities (including pursuant to
Rule 172 under the Securities Act) and be bound by the provisions of the
Subscription Agreement (including certain indemnification provisions, as
described below).  Holders must complete and deliver this Notice and
Questionnaire in order to be named as selling stockholders in the
Prospectus.  Holders of Registrable Securities who do not complete, execute and
return this Notice and Questionnaire within three (3) Trading Days following the
date of the Subscription Agreement (1) will not be named as selling stockholders
in the Registration Statement or the Prospectus and (2) may not use the
Prospectus for resales of Registrable Securities.

 

Certain legal consequences arise from being named as a selling stockholder in
the Registration Statement and the related prospectus. Accordingly, holders of
Registrable Securities are advised to consult their own securities law counsel
regarding the consequences of being named or not being named as a selling
stockholder in the Registration Statement and the related prospectus.

 

NOTICE

 

The undersigned holder (the “Selling Stockholder”) of Registrable Securities
hereby gives notice to the Company of its intention to sell or otherwise dispose
of Registrable Securities owned by it and listed below in Item (3), unless
otherwise specified in Item (3), pursuant to the Registration Statement.  The
undersigned, by signing and returning this Notice and Questionnaire, understands
and agrees that it will be bound by the terms and conditions of this Notice and
Questionnaire and the Agreement. 

 

 14 

 

 

The undersigned hereby provides the following information to the Company and
represents and warrants that such information is accurate and complete:

 

QUESTIONNAIRE

 

1.Name.

 

(a)Full Legal Name of Selling Stockholder

 

 

 

(b)Full Legal Name of Registered Holder (if not the same as (a) above) through
which Registrable Securities are held:

 



 

 

(c)Full Legal Name of Natural Control Person(s) (which means a natural person
who directly or indirectly alone or with others has power to vote or dispose of
the securities covered by this Questionnaire):

 



 

 

2. Address for Notices to Selling Stockholder.

 

 

    Telephone:   Fax:   Contact Person:   

 

3. Beneficial Ownership of Registrable Securities Issuable Pursuant to the
Subscription Agreement:

 

(a)Type and Number of Registrable Securities beneficially owned and issued
pursuant to the Subscription Agreement:

 

 

  

(b)Number of shares of Common Stock to be registered pursuant to this Notice for
resale:

 

 

 

 15 

 

 

4. Broker-Dealer Status.

 

(a)Are you a broker-dealer?

 

Yes ☐ No ☐

 

(b)If “yes” to Section 4(a), did you receive your Registrable Securities as
compensation for investment banking services to the Company?

 

Yes ☐ No ☐

 

Note:If “no” to Section 4(b), the Commission’s staff has indicated that you
should be identified as an underwriter in the Registration Statement.

 

(c)Are you an affiliate of a broker-dealer?

 

Yes ☐ No ☐

 

Note: If yes, provide a narrative explanation below:

 

(d)If you are an affiliate of a broker-dealer, do you certify that you purchased
the Registrable Securities in the ordinary course of business, and at the time
of the purchase of the Registrable Securities to be resold, you had no
agreements or understandings, directly or indirectly, with any person to
distribute the Registrable Securities?

 

Yes ☐ No ☐

 

Note:If “no” to Section 4(d), the Commission’s staff has indicated that you
should be identified as an underwriter in the Registration Statement.

 

5. Beneficial Ownership of Other Securities of the Company Owned by the Selling
Stockholder.

 

Except as set forth below in this Item 5, the undersigned is not the beneficial
or registered owner of any securities of the Company other than the Registrable
Securities listed above in Item 3.

 

(a)Type and Amount of other securities beneficially owned by the Selling
Stockholder:

 



 

 

6. Relationships with the Company.

 

Except as set forth below, neither the undersigned nor any of its affiliates,
officers, directors or principal equity holders (owners of 5% of more of the
equity securities of the undersigned) has held any position or office or has had
any other material relationship with the Company (or its predecessors or
affiliates) during the past three years.

 

State any exceptions here:

 

 



   

 



 16 

 

 

The undersigned agrees to promptly notify the Company of any inaccuracies or
changes in the information provided herein that may occur subsequent to the date
hereof and prior to the effective date of the applicable Registration Statement.
All notices hereunder and pursuant to the Agreement shall be made at the address
set forth below. In the absence of any such notification, the Company shall be
entitled to continue to rely on the accuracy of the information in this Notice
and Questionnaire.

 

By signing below, the undersigned consents to the disclosure of the information
contained herein in its answers to Items 1 through 7 and the inclusion of such
information in the Registration Statement and the related prospectus and any
amendments or supplements thereto. The undersigned understands that such
information will be relied upon by the Company in connection with the
preparation or amendment of the Registration Statement and the related
prospectus and any amendments or supplements thereto.

 

By signing below, the undersigned acknowledges that it understands its
obligation to comply, and agrees that it will comply, with the provisions of the
Exchange Act and the rules and regulations thereunder, particularly Regulation
M in connection with any offering of Registrable Securities pursuant to the
Registration Statement.  The undersigned also acknowledges that it understands
that the answers to this Questionnaire are furnished for use in connection with
Registration Statements filed pursuant to the Registration Rights Agreement and
any amendments or supplements thereto filed with the Commission pursuant to the
Securities Act.

 

I confirm that, to the best of my knowledge and belief, the foregoing statements
(including without limitation the answers to this Questionnaire) are correct.

 

 17 

 

 

IN WITNESS WHEREOF the undersigned, by authority duly given, has caused this
Notice and Questionnaire to be executed and delivered either in person or by its
duly authorized agent.

 

Date: ___________________________

 

Name of Holder (print):
_______________________________________________________________

 

Signature (individual):
________________________________________________________________

 



Signature (corporate):         By:       Name:     Title:  

 

PLEASE FAX A COPY (OR EMAIL A .PDF COPY) OF THE COMPLETED AND EXECUTED NOTICE
AND QUESTIONNAIRETO:

 

 

The Company:

 

NeuroOne Medical Technologies Corporation

10006 Liatris Lane

Eden Prairie, MN 55347

Telephone: (952) 237-7412

Attention: David A. Rosa

Email: daver@neurooneinc.com

          With copies to:  

Honigman Miller Schwartz and Cohn LLP

650 Trade Centre Way

Suite 200

Kalamazoo, MI 49002

Telephone No.: (269) 337-7702

Facsimile No.: (269) 337-7703

Attention: Phillip D. Torrence

E-mail: PTorrence@honigman.com

 



 18 

